- Midland National Life Insurance Company Jason L. Bradshaw Senior Variable Compliance Consultant North American Companies for Life and Health Insurance 525 West Van Buren · Chicago, Illinois 60607 Phone: 800.800.3656, Ext. 27878 · Fax: 312.648.7778 E-Mail : jbradshaw@sfgmembers.com September 25, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Midland National Life Separate Account A File Number 333-148824 Variable Universal Life – Death Benefit (VUL - DB) Commissioners: Enclosed for filing under the Securities Act of 1933 please find a copy of Post-Effective Amendment No. 7 to the above referenced registration statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b) (4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). If you have any questions about this filing, please contact Fred Bellamy of Sutherland Asbill & Brennan LLP at 202-383-0126 or Fred.Bellamy@sutherland.com. Sincerely, Jason L. Bradshaw Senior Variable Compliance Consultant cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on September 25, 2012 Registration File No. 333-148824 811-05271 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] PRE-EFFECTIVE AMENDMENT NO. _ [ ] POST-EFFECTIVE AMENDMENT NO. _7 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. _161 [ X ] (Check appropriate box or boxes.) Midland National Life Separate Account A (Exact name of registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of depositor) One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Address of depositor’s principal executive offices) Depositor’s Telephone Number, including Area Code: (605) 335-5700 Victoria E. Fimea Copy to: Senior Vice President, General Counsel & Secretary Midland National Life Insurance Company Frederick R. Bellamy, Esq. One Sammons Plaza Sutherland Asbill & Brennan LLP Sioux Falls, South Dakota 57193-9991 1275 Pennsylvania Avenue, N.W. (Name and address of agent for service) Washington, DC 20004-2415 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) x on October 1, 2012 pursuant to paragraph (b) o 80 days after filing pursuant to paragraph (a)(i) o on pursuant to paragraph (a)(i) of Rule 485 If appropriate check the following box: o This post-effective amendment designates a new effective date for a previously filed post- effective amendment Title of Securities Being Registered: Individual Flexible Premium Variable Life Insurance Policies VUL - DB VARIABLE UNIVERSAL LIFE - DB Flexible Premium Variable Life Insurance Policy Issued By: Midland National Life Insurance Company One Sammons Plaza · Sioux Falls, SD 57193 (605) 373-2207 (telephone) · (800 ) 272 -1642 (toll-free telephone number) (877) 841-6709 (toll-free facsimile for transaction requests) (877) 208-6136 (toll-free facsimile for service requests) Through the Midland National Life Separate Account A Variable Universal Life - DB (“the policy”) is a life insurance policy issued by Midland National Life Insurance Company. The policy: · provides insurance coverage with flexibility in death benefits and premiums; · pays a death benefit if the Insured person dies while the policy is still inforce ; · can provide substantial policy fund build-up on a tax-deferred basis. However, there is no guaranteed policy fund for amounts You allocate to the investment divisions . You bear the risk of poor investment performance for those amounts. · lets You borrow against Your policy, withdraw part of the net cash surrender value , or completely surrender Your policy. There may be tax consequences to these transactions. Loans and withdrawals affect the policy fund , and may affect the death benefit . You have a limited right to examine Your policy and return it to Us for a refund. You may decide how much Your premiums will be and how often You wish to pay them, within limits. You may also increase or decrease the amount of insurance protection, within limits. Depending on the amount of premiums paid, this may or may not be a Modified Endowment Contract (“ MEC ”). If it is a MEC , then loans and withdrawals may have more adverse tax consequences. This prospectus generally describes policies that include the Premium Guarantee Rider, which will automatically be included in all policies with an application date on or after March 26, 2009. While the Premium Guarantee Rider is in effect, it could prevent Your policy from lapsing during certain periods IF certain conditions are met. However, there is an extra charge for this rider, and while the Premium Guarantee Rider is in effect, there are severe restrictions on Your investment options. The terms of the Premium Guarantee Rider require that Your policy fund be allocated only to one of the three following investment options: Option 1.You can choose to allocate 100% of Your policy fund and premium payment allocation to one of the five Lifestyle funds available with this policy. Option 2. You can choose to allocate 100% of Your policy fund and premium payments to one of the five asset allocation models available with this policy. Option 3. You can choose to allocate 25% of Your policy fund and premium payments to the General Account and the remaining 75% to either Option 1 or Option 2. The Premium Guarantee Rider will terminate if for any reason Your policy fund is not allocated in accordance with one of those three investment options, or if automatic quarterly rebalancing is not in effect. This could happen because of Your own actions in making transfers or certain withdrawals. You can cancel the Premium Guarantee Rider at any time. If the Premium Guarantee Rider is NOT in effect, then You may allocate Your policy fund to Our General Account and up to fifteen investment divisions . Each division invests in a specified mutual fund portfolio. The mutual fund portfolios are part of the following series funds or trusts: 1. AIM Variable Insurance Funds (Invesco Variable Insurance Funds) 7. MFS ® Variable Insurance Trusts 2. The Alger Portfolios 8. Neuberger Berman Advisers Management Trust 3. American Century Variable Portfolios, Inc. 9. PIMCO Variable Insurance Trust 4. Fidelity ® Variable Insurance Products 10. ProFunds Trust 5. Goldman Sachs Variable Insurance Trust 11. Van Eck VIP Trust 6. Lord Abbett Series Fund, Inc. 12. Vanguard ® Variable Insurance Funds You can choose among the fifty-eight investment divisions listed on the following page. Your policy fund in the investment divisions will increase or decrease based on investment performance. You bear this risk. You could lose the amount You invest and lose Your insurance coverage due to poor investment performance. No one insures or guarantees the policy fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, policies and risks of the portfolios. The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. October 1, 2012 SEPARATE ACCOUNT INVESTMENT PORTFOLIOS Alger Capital Appreciation Portfolio Invesco V.I. Global Health Care Fund Alger Large Cap Growth Portfolio Invesco V.I. International Growth Fund Alger Mid Cap Growth Portfolio Lord Abbett Series Fund, Inc. Calibrated Dividend Growth Portfolio 2 American Century VP Capital Appreciation Fund Lord Abbett Series Fund, Inc. Growth and Income Portfolio American Century VP International Fund Lord Abbett Series Fund, Inc. International Opportunities Portfolio American Century VP Value Fund Lord Abbett Series Fund, Inc. Mid Cap Stock Portfolio 3 Fidelity VIP Asset Manager SM Portfolio MFS â VIT Growth Series Fidelity VIP Asset Manager: Growth â Portfolio MFS â VIT New Discovery Series Fidelity VIP Balanced Portfolio MFS â VIT Research Series Fidelity VIP Contrafund â Portfolio MFS â VIT Total Return Series Fidelity VIP Equity-Income Portfolio MFS â VIT Utilities Series Fidelity VIP Freedom 2010 Portfolio Neuberger Berman AMT Mid Cap Intrinsic Value Portfolio 4 Fidelity VIP Freedom 2015 Portfolio PIMCO VIT High Yield Portfolio Fidelity VIP Freedom 2020 Portfolio PIMCO VIT Real Return Portfolio Fidelity VIP Freedom 2025 Portfolio PIMCO VIT Total Return Portfolio Fidelity VIP Freedom 2030 Portfolio ProFund VP Japan Fidelity VIP Freedom Income Portfolio ProFund VP Oil & Gas Fidelity VIP Growth & Income Portfolio ProFund VP Small-Cap Value Fidelity VIP Growth Opportunities Portfolio ProFund VP Ultra Mid-Cap Fidelity VIP Growth Portfolio Van Eck VIP Global Hard Assets Fund Fidelity VIP High Income Portfolio Vanguard Ò VIF Balanced Portfolio Fidelity VIP Index 500 Portfolio Vanguard Ò VIF High Yield Bond Portfolio Fidelity VIP Investment Grade Bond Portfolio Vanguard Ò VIF International Portfolio Fidelity VIP Mid Cap Portfolio Vanguard Ò VIF Mid-Cap Index Portfolio Fidelity VIP Money Market Portfolio Vanguard Ò VIF REIT Index Portfolio Fidelity VIP Overseas Portfolio Vanguard Ò VIF Short-Term Investment-Grade Portfolio Goldman Sachs VIT Large Cap Value Fund Vanguard Ò VIF Small Company Growth Portfolio Goldman Sachs VIT Structured Small Cap Equity Fund Vanguard Ò VIF Total Bond Market Index Portfolio Invesco V.I. Diversified Dividend Fund 1 Vanguard Ò VIF Total Stock Market Index Portfolio 1 Formerly Invesco V.I. Dividend Growth Fund 2 Formerly Lord Abbett Series Fund, Inc. Capital Structure Portfolio 3 Formerly Lord Abbett Series Fund, Inc. Mid Cap Value Portfolio 4 Formerly Neuberger Berman AMT Regency Portfolio This prospectus generally describes only the variable portion of the policy, except where the General Account is specifically mentioned. Buying this policy might not be a good way of replacing Your existing insurance or adding more insurance if You already own a flexible premium variable life insurance policy. You should read this prospectus and the current prospectuses for the funds carefully and keep them for future reference. Table of Contents POLICY BENEFITS/RISKS SUMMARY Error! Bookmark not defined. POLICY BENEFITS. Error! Bookmark not defined. Death Benefit 6 Flexible Premium Payments. 6 Asset Allocation Program 6 No Lapse Guarantee Premium 6 Premium Guarantee Rider 6 Benefits of the Policy Fund. 7 Tax Benefits. 7 Policy Illustrations. 7 Additional Benefits. 8 Your Right to Examine This Policy. 8 POLICY RISKS. Error! Bookmark not defined. Investment Risk. 8 Surrender Charge Risk. 8 Withdrawing Money. 8 Risk of Lapse. 8 Loan Risks. 9 Tax Risks. 9 Risk of Increases in Charges. 10 Portfolio Risks. 10 Fee Table. Error! Bookmark not defined. SUMMARY OF VARIABLE UNIVERSAL LIFE - DB Error! Bookmark not defined. DEATH BENEFIT OPTIONS. Error! Bookmark not defined. FLEXIBLE PREMIUM PAYMENTS. Error! Bookmark not defined. INVESTMENT CHOICES. Error! Bookmark not defined. YOUR POLICY FUND Error! Bookmark not defined. Transfers. 15 Policy Loans. 15 Withdrawing Money. 16 Surrendering Your Policy. 16 DEDUCTIONS AND CHARGES. Error! Bookmark not defined. Deductions From Your Premiums. 16 Deductions From Your Policy Fund. 16 Surrender Charge. 17 ADDITIONAL INFORMATION ABOUT THE POLICIES. Error! Bookmark not defined. Your Policy Can Lapse. 17 Correspondence, Inquiries, and Transactions. 18 State Variations. 19 Tax-Free “Section 1035” Exchanges. 19 DETAILED INFORMATION ABOUT VARIABLE UNIVERSAL LIFE - DB Error! Bookmark not defined. INSURANCE FEATURES. Error! Bookmark not defined. How the Policies Differ From Whole Life Insurance. 20 Application for Insurance. 20 Death Benefit 20 Notice and Proof of Death. 22 Payment of Death Benefits and Lump Sum Payments. 22 Maturity Benefit 22 Changes In Variable Universal Life - DB 22 Changing The Face Amount of Insurance. 23 Changing Your Death Benefit Option. 24 When Policy Changes Go Into Effect 24 Flexible Premium Payments. 25 Allocation of Premiums. 26 Premium Guarantee Rider 27 Additional Benefits. 32 SEPARATE ACCOUNT INVESTMENT CHOICES. Error! Bookmark not defined. Our Separate Account And Its Investment Divisions. 38 The Funds. 39 Investment Policies Of The Portfolios. 39 Effects of Market Timing. 44 Charges In The Funds. 44 Asset Allocation Program Error! Bookmark not defined. General 45 The Asset Allocation Models. 45 The Current Models. 46 Selecting an Asset Allocation Model 48 USING YOUR POLICY FUND Error! Bookmark not defined. The Policy Fund. 48 Amounts In Our Separate Account 49 How We Determine The Accumulation Unit Value. 49 Policy Fund Transactions and “Good Order”. 50 Transfers Of Policy Fund. 50 Transfer Limitations. 51 Dollar Cost Averaging. 53 Enhanced Dollar Cost Averaging (EDCA) 54 Portfolio Rebalancing. 54 Automatic Distribution Option. 55 Policy Loans. 55 Withdrawing Money From Your Policy Fund. 57 Surrendering Your Policy. 58 THE GENERAL ACCOUNT Error! Bookmark not defined. DEDUCTIONS AND CHARGES. Error! Bookmark not defined. Deductions From Your Premiums. 59 Charges Against The Separate Account and General Account 59 Monthly Deductions From Your Policy Fund. 59 Transaction Charges. 61 How Policy Fund Charges Are Allocated. 61 Loan Charge. 62 Surrender Charge. 62 Portfolio Expenses. 63 Tax Effects. Error! Bookmark not defined. INTRODUCTION Error! Bookmark not defined. TAX STATUS OF THE POLICY Error! Bookmark not defined. TAX TREATMENT OF POLICY BENEFITS. Error! Bookmark not defined. In General 64 Modified Endowment Contracts (MEC) 65 Distributions Other Than Death Benefits from Modified Endowment Contracts. 65 Distributions Other Than Death Benefits from Policies that are not Modified Endowment Contracts. 66 Investment in the Policy. 66 Policy Loans. 66 Treatment of the Overloan Protection Benefit 66 Withholding. 67 Life Insurance Purchases by Residents of Puerto Rico. 67 Life Insurance Purchases by Nonresident Aliens and Foreign Corporations. 67 Multiple Policies. 67 Continuation of Policy Beyond Age 121. 67 Accelerated Benefit Rider—Terminal Illness. 67 Accelerated Benefit Rider—Chronic Illness. 68 Business Uses of Policy. 68 Employer-Owned Life Insurance Policies. 68 Non-Individual Owners and Business Beneficiaries of Policies. 68 Split-Dollar Arrangements. 68 Alternative Minimum Tax. 69 Estate, Gift, and Generation-Skipping Transfer Tax Considerations. 69 Medicare Tax on Investment Income. 69 Foreign Tax Credits. 69 Possible Tax Law Changes. 69 Our Income Taxes. 70 ADDITIONAL INFORMATION ABOUT THE POLICIES. Error! Bookmark not defined. Your Right To Examine This Policy Error! Bookmark not defined. Your Policy Can Lapse. Error! Bookmark not defined. You May Reinstate Your Policy Error! Bookmark not defined. Policy Periods And Anniversaries. Error! Bookmark not defined. Maturity Date. Error! Bookmark not defined. We Own The Assets Of Our Separate Account Error! Bookmark not defined. Changing the Separate Account Error! Bookmark not defined. Limits On Our Right To Challenge The Policy Error! Bookmark not defined. YOUR PAYMENT OPTIONS. Error! Bookmark not defined. Lump Sum Payments. 73 Optional Payment Methods. 74 YOUR BENEFICIARY Error! Bookmark not defined. ASSIGNING YOUR POLICY Error! Bookmark not defined. WHEN WE PAY PROCEEDS FROM THIS POLICY Error! Bookmark not defined. YOUR VOTING RIGHTS AS AN OWNER Error! Bookmark not defined. DISTRIBUTION OF THE POLICIES. Error! Bookmark not defined. LEGAL PROCEEDINGS. Error! Bookmark not defined. FINANCIAL STATEMENTS. Error! Bookmark not defined. Illustrations. Error! Bookmark not defined. Definitions. Error! Bookmark not defined. POLICY BENEFITS/RISKS SUMMARY In this prospectus “We”, “Our”, “Us”, “Midland
